Exhibit 10.35

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of May 7, 2012, with an effective date as of April 1, 2012 (the
“Second Loan Modification Effective Date”), by and between (i) SILICON VALLEY
BANK, a California corporation with a loan production office located at 275
Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and ((ii)
NXSTAGE MEDICAL, INC., a Delaware corporation (“NxStage”), EIR MEDICAL, INC., a
Massachusetts corporation (“EIR”), MEDISYSTEMS CORPORATION, a Washington
corporation (“Medisystems”), each with offices located at 439 South Union
Street, 5th Floor, Lawrence, Massachusetts 01843, and MEDISYSTEMS SERVICES
CORPORATION, a Nevada corporation, (“Services”), with offices located at 101
Convention Center Drive, Suite 850, Las Vegas, Nevada 89101 (NxStage, EIR,
Medisystems and Services are individually and collectively, jointly and
severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 10, 2010,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 10, 2010, between Borrower and Bank, as amended by that certain
First Loan Modification Agreement, dated as of March 29, 2011 (as amended, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in certain Intellectual
Property Security Agreements, each dated as of March 10, 2010 executed by each
Borrower in favor of Bank (collectively, the “IP Agreements”, and together with
any other collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting Sections 2.1.2, 2.1.3 and
2.1.4 in their entirety.

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.2 thereof:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used (and not re-paid) for Cash
Management Services); plus (b) the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve); plus (c) the FX Reduction Amount exceeds the lesser of either
the Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance if not paid when due on demand, at the Default Rate.”

and inserting in lieu thereof the following:

“2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base
(such excess amount being an “Overadvance”), Borrower shall immediately pay to
Bank in cash such Overadvance. Without limiting Borrower’s obligation to repay
Bank any amount of the Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance if not paid when due on demand, at the
Default Rate.”

 

1



--------------------------------------------------------------------------------

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(i) thereof:

“(i) Advances. Subject to Section 2.3(b), effective as of January 1, 2011 and
thereafter, the principal amount outstanding under the Revolving Line shall
accrue interest at floating per annum rate equal to one-half of one percentage
point (0.50%) above the Prime Rate, which interest shall be payable monthly, in
arrears, in accordance with Section 2.3(f) below.”

and inserting in lieu thereof the following:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at floating per annum rate equal to the
Prime Rate, which interest shall be payable monthly, in arrears, in accordance
with Section 2.3(f) below.”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(b) thereof:

“(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank;”

and inserting in lieu thereof the following:

“(b) [Reserved];

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(d) thereof:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, commencing with the monthly period
ended January 1, 2011, and each monthly period ending thereafter, on a calendar
year basis, in an amount equal to one-quarter of one percent (0.25%) per annum
of the average unused portion of the Revolving Line, as determined by Bank. The
unused portion of the Revolving Line, for the purposes of this calculation,
shall not include amounts reserved for products provided in connection with Cash
Management Services, FX Forward Contracts or Letters of Credit. Borrower shall
not be entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder, including during any Streamline
Period; and”

and inserting in lieu thereof the following:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to one-quarter of one percent (0.25%) per annum of the average
unused portion of the Revolving Line, as determined by Bank. Borrower shall not
be entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder, including during any Streamline
Period; and”

 

2



--------------------------------------------------------------------------------

  6 The Loan Agreement shall be amended by deleting the following text appearing
as Section 3.4 thereof:

“3.4 Procedures for Borrowing. Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance (other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon Eastern time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
reasonably believes is a Responsible Officer or designee. Bank shall credit
Advances to the Designated Deposit Account. Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.”

and inserting in lieu thereof the following:

“3.4 Procedures for Borrowing. Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon
Eastern time on the Funding Date of the Advance. Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Transaction Report executed by a
Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank reasonably believes is a Responsible Officer
or designee. Bank shall credit Advances to the Designated Deposit Account. Bank
may make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.”

 

  7 The Loan Agreement shall be amended by deleting the following text appearing
as Section 4.1 thereof:

“4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.”

and inserting in lieu thereof the following:

“4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that expressly have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(b) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its

 

3



--------------------------------------------------------------------------------

good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding letters of credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% (110% for letters of credit
denominated in a currency other than Dollars), of the Dollar Equivalent of the
face amount of all such letters of credit plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such letters of
credit.”

 

  8 The Loan Agreement shall be amended by deleting the following text appearing
as Section 4.2 thereof:

“4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement and the Asahi Intercreditor Agreement). If Borrower shall acquire a
commercial tort claim in excess of Two Hundred Fifty Thousand Dollars
($250,000), Borrower shall promptly notify Bank in a writing signed by Borrower
of the general details thereof and grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) are repaid in full in cash. Upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall, at Borrower’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to Borrower.”

and inserting in lieu thereof the following:

“4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement). If Borrower shall acquire a commercial tort claim in excess of Two
Hundred Fifty Thousand Dollars ($250,000), Borrower shall promptly notify Bank
in a writing signed by Borrower of the general details thereof and grant to Bank
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.”

 

  9 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.4 thereof:

“6.4 Remittance of Proceeds. Subject to the Asahi Intercreditor Agreement,
except as otherwise provided in Section 6.3(c), deliver, in kind, all proceeds
arising from the disposition of any Collateral with respect to which Bank has a
senior lien, to Bank in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations pursuant to the terms of Section 9.4 hereof; provided that,
if no Default or Event of Default has occurred and is continuing, Borrower shall
not be obligated to remit to Bank the proceeds of the sale of worn out, excess
or obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of One Hundred Thousand Dollars
($100,000) or less (for all such transactions in any fiscal year) or the
proceeds of Transfers permitted under Section 7.1 hereof. Borrower agrees that
it will not commingle proceeds of Collateral with any of Borrower’s other funds
or property, but will hold such

 

4



--------------------------------------------------------------------------------

proceeds separate and apart from such other funds and property and in an express
trust for Bank, subject to the Asahi Intercreditor Agreement. Nothing in this
Section limits the restrictions on disposition of Collateral set forth elsewhere
in this Agreement.”

and inserting in lieu thereof the following:

“6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral
with respect to which Bank has a senior lien, to Bank in the original form in
which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations pursuant to the terms of
Section 9.4 hereof; provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Bank the
proceeds of the sale of worn out, excess or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of One Hundred Thousand Dollars ($100,000) or less (for all such
transactions in any fiscal year) or the proceeds of Transfers permitted under
Section 7.1 hereof. Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Bank. Nothing in this Section limits the restrictions on disposition
of Collateral set forth elsewhere in this Agreement.”

 

  10 The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.6 thereof:

“6.6 Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right, on a
semi-annual basis (or more frequently as conditions warrant, in Bank’s
reasonable discretion), to inspect the Collateral and the right to audit and
copy Borrower’s Books. The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be $850 per person per day (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), plus reasonable out-of-pocket expenses. In the event Borrower and
Bank schedule an audit more than ten (10) days in advance, and Borrower cancels
or seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any reasonable out-of-pocket expenses incurred by
Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.”

and inserting in lieu thereof the following:

6.6 Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right, on
an annual basis (or more frequently as conditions warrant, in Bank’s reasonable
discretion), to inspect the Collateral and the right to audit and copy
Borrower’s Books. The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $850 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses. In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any reasonable out-of-pocket expenses incurred by
Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.”

 

5



--------------------------------------------------------------------------------

  11 The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.7 thereof:

“6.7 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are reasonably satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as an additional
lender loss payee and waive subrogation against Bank and shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. All liability policies shall show,
or have endorsements showing, Bank as an additional insured, and all such
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall give Bank at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy with respect to any Collateral as to
which the Bank’s Lien is senior to that of Asahi pursuant to the Asahi
Intercreditor Agreement shall, at Bank’s option, be payable to Bank on account
of the Obligations. Notwithstanding the foregoing, (a) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to Two Hundred Fifty Thousand
Dollars ($250,000) with respect to any loss, toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property (i) shall be of equal or like value as the replaced or repaired
Collateral and (ii) shall be deemed Collateral in which Bank has been granted a
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Bank, be payable to Bank on account of the Obligations. If Borrower
fails to obtain insurance as required under this Section 6.7 or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 6.7, and take any action under the policies Bank deems prudent.”

and inserting in lieu thereof the following:

“6.7 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are reasonably satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as an additional
lender loss payee and waive subrogation against Bank and shall provide that the
insurer must give Bank at least twenty (20) days’ notice before canceling,
amending, or declining to renew its policy. All liability policies shall show,
or have endorsements showing, Bank as an additional insured, and all such
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall give Bank at least twenty (20) days’ notice before
canceling, amending, or declining to renew its policy. At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy with respect to any Collateral
shall, at Bank’s option, be payable to Bank on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to Two Hundred Fifty Thousand Dollars ($250,000) with
respect to any loss, toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (i) shall be of
equal or like value as the replaced or repaired Collateral and (ii) shall be
deemed Collateral in which Bank has been granted a security interest, and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Bank, be
payable to Bank on account of the Obligations. If Borrower fails to obtain
insurance as required under this Section 6.7 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.7,
and take any action under the policies Bank deems prudent.”

 

6



--------------------------------------------------------------------------------

  12 The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.9(a) thereof:

“(a) Adjusted EBITDA. Achieve a minimum Adjusted EBITDA (maximum loss), measured
on a quarterly basis for each quarterly period ending date listed below, in an
amount not less than (max loss not greater than) the corresponding amount listed
below for such quarterly period:

 

Quarterly Period Ending    Minimum Adjusted EBITDA
(maximum loss)  

March 31, 2010

     ($2,250,000 ) 

June 30, 2010

     ($1,250,000 ) 

September 30, 2010

     ($500,000 ) 

December 31, 2010

     $1.00   

March 31, 2011, and each quarterly period ending thereafter

     $500,000”   

and inserting in lieu thereof the following:

“(a) Adjusted EBITDA. Achieve a minimum Adjusted EBITDA, measured on a quarterly
basis for each quarterly period ending date listed below, in an amount not less
than the corresponding amount listed below for such quarterly period:

 

Quarterly Period Ending    Minimum Adjusted EBITDA  

March 31, 2012

     $1.00   

June 30, 2012

     $1.00   

September 30, 2012, and each quarterly period ending thereafter

     $500,000”   

 

  13 The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.10(b) and (c) thereof:

“(b) If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, or (ii) applies for any Patent or the registration of any Trademark,
then Borrower shall, on a quarterly basis, provide written notice thereof to
Bank and shall execute such intellectual property security agreements and other
documents and take such other actions as Bank shall reasonably request in its
good faith business judgment to perfect and maintain a perfected security
interest in favor of Bank in such property, subject to the Asahi Intercreditor
Agreement. If Borrower decides to register any Copyrights or mask works in the
United States Copyright Office, Borrower shall: (x) provide Bank with at least
fifteen (15) days prior written notice of Borrower’s intent to register such
Copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Bank may reasonably request to perfect and
maintain a perfected security interest in favor of Bank in the

 

7



--------------------------------------------------------------------------------

Copyrights or mask works intended to be registered with the United States
Copyright Office, subject to the Asahi Intercreditor Agreement; and (z) record
any such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office. Upon request, Borrower
shall provide to Bank copies of all applications that it files for Patents or
for the registration of Trademarks, Copyrights or mask works, and will promptly
provide Bank with evidence of the recording of the intellectual property
security agreement necessary for Bank to perfect and maintain a security
interest in such property.

(c) Provide written notice to Bank within ten (10) Business Days of entering or
becoming bound by any Restricted License (other than open source or
over-the-counter software that is commercially available to the public and other
than the Utterberg License). Borrower shall make commercially reasonable efforts
upon request of Bank to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License (other than open
source or over-the-counter software that is commercially available to the public
and the Utterberg License) to be deemed “Collateral” and for Bank to have a
security interest in it that would be reasonably expected to otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (ii) subject to the
Asahi Intercreditor Agreement, Bank to have the ability in the event of a
liquidation of any Collateral to dispose of such Restricted License (other than
open source or over-the-counter software that is commercially available to the
public and other than the Utterberg License) in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.”

and inserting in lieu thereof the following:

“(b) If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, or (ii) applies for any Patent or the registration of any Trademark,
then Borrower shall, on a quarterly basis, provide written notice thereof to
Bank and shall execute such intellectual property security agreements and other
documents and take such other actions as Bank shall reasonably request in its
good faith business judgment to perfect and maintain a perfected security
interest in favor of Bank in such property. If Borrower decides to register any
Copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide Bank with at least fifteen (15) days prior written notice of
Borrower’s intent to register such Copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
reasonably request to perfect and maintain a perfected security interest in
favor of Bank in the Copyrights or mask works intended to be registered with the
United States Copyright Office; and (z) record any such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the Copyright or mask work application(s) with the United States
Copyright Office. Upon request, Borrower shall provide to Bank copies of all
applications that it files for Patents or for the registration of Trademarks,
Copyrights or mask works, and will promptly provide Bank with evidence of the
recording of the intellectual property security agreement necessary for Bank to
perfect and maintain a security interest in such property.

(c) Provide written notice to Bank within ten (10) Business Days of entering or
becoming bound by any Restricted License (other than open source or
over-the-counter software that is commercially available to the public and other
than the Utterberg License). Borrower shall make commercially reasonable efforts
upon request of Bank to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License (other than open
source or over-the-counter software that is commercially available to the public
and the Utterberg License) to be deemed “Collateral” and for Bank to have a
security interest in it that would be reasonably

 

8



--------------------------------------------------------------------------------

expected to otherwise be restricted or prohibited by law or by the terms of any
such Restricted License, whether now existing or entered into in the future, and
(ii) Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Restricted License (other than open source or over-the-counter
software that is commercially available to the public and other than the
Utterberg License) in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.”

 

  14 The Loan Agreement shall be amended by deleting the following text
appearing as Section 7.5 thereof:

“7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein (other than as stated in the Asahi
Intercreditor Agreement and other Permitted Liens which are entitled to
priority) or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank or Asahi) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.”

and inserting in lieu thereof the following:

“7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein (other Permitted Liens which are entitled to
priority) or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or any Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.”

 

  15 The Loan Agreement shall be amended by deleting the following text
appearing as Section 8.6 thereof:

“8.6 Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties (other than the Asahi Term Loan), whether
or not exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of Five Hundred Thousand Dollars
($500,000); (b) a default occurs by Borrower under the Asahi Term Loan and any
applicable grace and cure periods have expired; or (c) any default by Borrower,
the result of which would reasonably be expected to have a material adverse
effect on Borrower’s business, taken as a whole;”

and inserting in lieu thereof the following:

“8.6 Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Five Hundred Thousand Dollars ($500,000); or (b) any default by
Borrower, the result of which would reasonably be expected to have a material
adverse effect on Borrower’s business, taken as a whole;”

 

9



--------------------------------------------------------------------------------

  16 The Loan Agreement shall be amended by deleting the following text
appearing as Section 8.9 thereof:

“8.9 Subordinated Debt/Asahi Intercreditor Agreement. Any document, instrument,
or any intercreditor or subordination agreement relating to Subordinated Debt
(including the Asahi Intercreditor Agreement), shall for any reason be revoked
or invalidated or otherwise cease to be in full force and effect except in
accordance with its terms or as a result of Bank’s bad faith or willful
misconduct, any Person other than Bank shall be in material breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder except in accordance with its
terms, or the Obligations shall for any reason be subordinated or shall not have
the priority contemplated by this Agreement or the Asahi Intercreditor
Agreement;”

and inserting in lieu thereof the following:

“8.9 Subordinated Debt. Any document, instrument, or any intercreditor or
subordination agreement relating to Subordinated Debt, shall for any reason be
revoked or invalidated or otherwise cease to be in full force and effect except
in accordance with its terms or as a result of Bank’s bad faith or willful
misconduct, any Person other than Bank shall be in material breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder except in accordance with its
terms, or the Obligations shall for any reason be subordinated or shall not have
the priority contemplated by this Agreement;”

 

  17 The Loan Agreement shall be amended by deleting the following text
appearing as Section 8.12 thereof:

“8.12 Notice of Exclusive Control. The delivery by Asahi to Bank, Bank’s
Affiliates or any other bank or financial institution of a “Notice of Exclusive
Control” or an “entitlement order” (as such term is defined in Article 8 of the
Code), pursuant to any Collateral Account of the Borrower.”

and inserting in lieu thereof the following:

“8.12 Notice of Exclusive Control. The delivery by any third party to Bank,
Bank’s Affiliates or any other bank or financial institution of a “Notice of
Exclusive Control” or an “entitlement order” (as such term is defined in Article
8 of the Code), pursuant to any Collateral Account of the Borrower.”

 

  18 The Loan Agreement shall be amended by deleting the following text
appearing in Section 9.1 thereof:

“9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following, and in each case
subject to the Asahi Intercreditor Agreement:”

and inserting in lieu thereof the following:

“9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:”

 

  19 The Loan Agreement shall be amended by deleting the following text
appearing as clauses (c) and (d) in Section 9.1 thereof:

“(c) demand that Borrower (i) deposit cash with Bank in an amount equal to 105%
of the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining

 

10



--------------------------------------------------------------------------------

undrawn plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit; provided, however, if an Event of
Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all Letters of Credit remaining undrawn shall automatically become
effective without any action by Bank;

(d) terminate any FX Forward Contracts;”

and inserting in lieu thereof the following:

“(c) demand that Borrower (i) deposit cash with Bank in an amount equal to 105%
of the Dollar Equivalent of the aggregate face amount of all letters of credit
which are Credit Extensions remaining undrawn plus all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment), to secure all of the Obligations relating to such
letters of credit, as collateral security for the repayment of any future
drawings under such letters of credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any letters of credit which are
Credit Extensions; provided, however, if an Event of Default described in
Section 8.5 occurs, the obligation of Borrower to cash collateralize all letters
of credit which are Credit Extensions remaining undrawn shall automatically
become effective without any action by Bank;

(d) terminate any foreign exchange forward contracts which are Credit
Extensions;”

 

  20 The Loan Agreement shall be amended by deleting the following text
appearing as Section 9.4 thereof:

“9.4 Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, and subject to Section 2.5 hereof and the Asahi
Intercreditor Agreement, Bank may apply any funds in its possession, whether
from Borrower account balances, payments, or proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, first, to
Bank Expenses, including without limitation, the reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by Bank in the exercise of
its rights under this Agreement; second, to the interest due upon any of the
Obligations; and third, to the principal of the Obligations and any applicable
fees and other charges, in such order as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If an
Event of Default has occurred and is continuing, and subject to Section 2.5
hereof and the Asahi Intercreditor Agreement, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency. If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.”

and inserting in lieu thereof the following:

 

11



--------------------------------------------------------------------------------

“9.4 Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, and subject to Section 2.5 hereof, Bank may apply any funds
in its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency. If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.”

 

  21 The Loan Agreement shall be amended by deleting the following text
appearing as Section 12.1 thereof:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement). If
such termination is at Borrower’s election, Borrower shall pay to Bank, in
addition to the payment of any other expenses or fees then-owing, a termination
fee equal to (i) if terminated at any time prior to the first anniversary of the
Effective Date, an amount equal to one percent (1.00%) of the Revolving Line
(i.e. One Hundred Fifty Thousand Dollars ($150,000)); (ii) if terminated on or
at any time after the first anniversary of the Effective Date but prior to the
second anniversary of the Effective Date, an amount equal to one-half of one
percent (0.50%) of the Revolving Line (i.e. Seventy Five Thousand Dollars
($75,000)); and from the second anniversary of the Effective Date and
thereafter, Zero Dollars ($0.00); provided that no termination fee shall be
charged if the credit facility hereunder is replaced with a new or amended and
restated facility from Silicon Valley Bank. Upon payment in full of the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”

and inserting in lieu thereof the following:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement). If
such termination is at Borrower’s election, Borrower shall pay to Bank, in
addition to the payment of any other expenses or fees then-owing, a termination
fee equal to (i) if terminated at any time prior to the first anniversary of the
Second Loan Modification Effective Date, an amount equal to one-half of one
percent (0.50%) of the Revolving Line (i.e. Seventy Five Thousand Dollars
($75,000)); and (ii) from the first anniversary of the Second Loan Modification
Effective Date and thereafter, Zero Dollars ($0.00); provided that no
termination fee shall be charged if the credit facility hereunder is replaced
with a new or amended and restated facility from Silicon Valley Bank. Upon
payment in full of the Obligations (other than inchoate indemnity obligations
and any other obligations which, by their terms, are to survive the termination
of this Agreement) and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall release its liens and security interests
in the Collateral and all rights therein shall revert to Borrower.”

 

12



--------------------------------------------------------------------------------

  22 The Loan Agreement shall be amended by deleting the following text
appearing as Section 12.9 thereof:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”

and inserting in lieu thereof the following:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrower in Section 4.1 shall survive until the termination of all Bank Services
Agreements. The obligation of Borrower in Section 12.3 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

 

  23 The Loan Agreement shall be amended by inserting the following new
definitions in Section 13.1 thereof, each in its appropriate alphabetical order:

““Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Second Loan Modification Effective Date” is April 1, 2012.”

 

  24 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the
FX Reduction Amount, minus (d) any amounts used for Cash Management Services,
and minus (e) the outstanding principal balance of any Advances.

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.

“Loan Documents” are, collectively, this Agreement, the IP Agreement, the Asahi
Intercreditor Agreement, any note, or notes or guaranties executed by Borrower
or any Guarantor, and any other present or future agreement between Borrower or
any Guarantor and/or for the benefit of Bank in connection with this Agreement,
all as amended, restated, or otherwise modified.

 

13



--------------------------------------------------------------------------------

“Prime Rate” is the greater of (i) four percent (4.00%) per annum and
(ii) Bank’s most recently announced “prime rate,” even if it is not Bank’s
lowest rate.

“Reserves” means, as of any date of determination, such amounts as Bank may,
from time to time, reasonably establish and revise in good faith, after
consultation with Borrower and on one (1) Business Day’s notice reducing the
amount of Advances, Letters of Credit and other financial accommodations which
would otherwise be available to Borrower under the lending formulas: (a) to
reflect events, conditions, contingencies or risks which, as determined by Bank
in good faith, do or may affect (i) the Collateral or any other property which
is security for the Obligations or its value (including without limitation any
increase in delinquencies of Accounts), (ii) the assets or business of Borrower
or any guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines in good
faith constitutes an Event of Default or may, with notice or passage of time or
both, constitute an Event of Default.

“Revolving Line Maturity Date” is April 1, 2012.”

and inserting in lieu thereof the following:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Credit Extension” is any Advance, letter of credit, foreign exchange forward
contract, amount utilized for cash management services, or any other extension
of credit by Bank for Borrower’s benefit.

“Loan Documents” are, collectively, this Agreement, the IP Agreement, any Bank
Services Agreements, any note, or notes or guaranties executed by Borrower or
any Guarantor, and any other present or future agreement between Borrower or any
Guarantor and/or for the benefit of Bank in connection with this Agreement
and/or Bank Services, all as amended, restated, or otherwise modified.

“Prime Rate” means the greater of (i) three and one-quarter percent (3.25%) or
(ii) the rate of interest published in the “Money Rates” section of The Wall
Street Journal, Eastern Edition as the “United States Prime Rate.” In the event
that The Wall Street Journal, Eastern Edition is not published or such rate does
not appear in The Wall Street Journal, Eastern Edition, the Prime Rate shall be
determined by Bank until such time as the Prime Rate becomes available in
accordance with past practices.

“Reserves” means, as of any date of determination, such amounts as Bank may,
from time to time, reasonably establish and revise in good faith, after
consultation with Borrower and on one (1) Business Day’s notice reducing the
amount of Advances, letters of credit and other financial accommodations which
would otherwise be available to Borrower under the lending formulas: (a) to
reflect events, conditions, contingencies or risks which, as determined by Bank
in good faith, do or may affect (i) the Collateral or any other property which
is security for the Obligations or its value (including without limitation any
increase in delinquencies of Accounts), (ii) the assets or business of Borrower
or any guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect

 

14



--------------------------------------------------------------------------------

Bank’s good faith belief that any collateral report or financial information
furnished by or on behalf of Borrower or any guarantor to Bank is or may have
been incomplete, inaccurate or misleading in any material respect; or (c) in
respect of any state of facts which Bank determines in good faith constitutes an
Event of Default or may, with notice or passage of time or both, constitute an
Event of Default.

“Revolving Line Maturity Date” is March 28, 2014.”

 

  25 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

““Asahi Intercreditor Agreement” is that certain Intercreditor Agreement, by and
between Bank and Asahi, dated as of the date hereof, as may be amended from time
to time.

“Asahi Term Loan” is that certain Term Loan and Security Agreement by and among
Borrower, Guarantors and Asahi, dated as of June 5, 2009, as may be amended,
modified or restated from time to time.

“Cash Management Services” is defined in Section 2.1.4.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reduction Amount” is defined in Section 2.1.3.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).”

 

  26 The Loan Agreement shall be amended by deleting the following text
appearing as clauses (h), (i) and (j) in the definition of “Permitted
Indebtedness” in Section 13.1 thereof:

“(h) Capital leases/equipment financing arrangements up to the principal amount
of Five Million Dollars ($5,000,000) outstanding at any time;

(i) Indebtedness to Asahi under the Asahi Term Loan;

(j) Indebtedness incurred in connection with the Filter Plant Transactions;”

and inserting in lieu thereof the following:

“(h) Capital leases/equipment financing arrangements up to the principal amount
of Seven Million Five Hundred Thousand Dollars ($7,500,000) outstanding at any
time;

(i) [reserved];

 

15



--------------------------------------------------------------------------------

(j) Indebtedness incurred in connection with the Dialyzer Production Agreement,
dated as of June 5, 2009, as amended, by and among NxStage and Asahi Kasei
Kuraray Medical Co., Inc.;”

 

  27 The Loan Agreement shall be amended be deleting the following text
appearing as clause (k) of the definition of “Permitted Liens” in Section 13.1
thereof:

“(k) Liens in favor of Ashai pursuant to the Asahi Term Loan;”

and inserting in lieu thereof the following:

“(k) [reserved];”

 

  28 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. FEES. Borrower shall pay to Bank the following annual extension fees, which
fees are fully earned as of the date hereof: (i) Fifty Six Thousand Two Hundred
Fifty Dollars ($56,250) on the date hereof; and (ii) Fifty Six Thousand Two
Hundred Fifty Dollars ($56,250) on or before the date that is 364 days after the
Second Loan Modification Effective Date. Borrower shall also reimburse Bank for
all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Second Loan Modification Agreement.

5. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the effectiveness
of this Loan Modification Agreement, each in form and substance reasonably
satisfactory to the Bank (collectively, the “Conditions Precedent”):

 

  A. Evidence satisfactory to Bank, in its sole discretion, that all outstanding
amounts owed to Asahi by Borrower have been paid in full with proceeds from an
additional equity financing of Borrower;

 

  B. evidence that (i) the Liens securing Indebtedness owed by Borrower to Asahi
will be terminated and (ii) the documents and/or filings evidencing the
perfection of such Liens, including without limitation any financing statements
and/or control agreements, have or will, concurrently with the Second Loan
Modification Effective Date, be terminated;

 

  C. copies, certified by a duly authorized officer of each Borrower, to be true
and complete as of the date hereof, of each of (i) the governing documents of
each Borrower as in effect on the date hereof (but only to the extent modified
since last delivered to the Bank), (ii) the resolutions of each Borrower
authorizing the execution and delivery of this Loan Modification Agreement, the
other documents executed in connection herewith and each Borrower’s performance
of all of the transactions contemplated hereby (but only to the extent required
since last delivered to Bank), and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of each Borrower (but only to the extent any signatories
have changed since such incumbency certificate was last delivered to Bank);

 

  D. Bank shall have received a certificate from the Secretary of State (or
similar entity) of the applicable jurisdiction of organization of Borrower as of
a recent date, as to the Borrower’s existence and good standing in such
jurisdiction;

 

  E. Bank shall have received the results of UCC searches and other searches as
necessary with respect to the Collateral indicating no Liens (other than the
Liens of Bank and Permitted Liens) and otherwise in form and substance
reasonably satisfactory to the Bank;

 

  F. Bank shall have received updated Property Insurance and Liability Insurance
Certificates, in form and substance reasonably acceptable to Bank; and

 

  G. such other documents as Bank may reasonably request.

 

16



--------------------------------------------------------------------------------

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement (as modified hereby),
each other Existing Loan Document and all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

8. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference in its entirety.

9. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature pages follow.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.

BORROWER:

 

NXSTAGE MEDICAL, INC.     EIR MEDICAL, INC. By   /s/ Robert S. Brown     By  
/s/ Robert S. Brown Name:   Robert S. Brown     Name:   Robert S. Brown Title:  

Treasurer, Senior Vice President

and Chief Financial Officer

    Title:   Treasurer

 

MEDISYSTEMS CORPORATION

    MEDISYSTEMS SERVICES CORPORATION By   /s/ Robert S. Brown     By   /s/
Robert S. Brown Name:   Robert S. Brown     Name:   Robert S. Brown Title:  
Treasurer     Title:   Treasurer

BANK:

 

SILICON VALLEY BANK By:   /s/ Michael Quinn Name:   Michael Quinn Title:   VP

The undersigned, Managing Director of NxStage GmbH &Co., KG, a company organized
and existing under the laws of Germany and a wholly owned Subsidiary of
Borrower, ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Unconditional Guaranty dated as of March 10, 2012 (the
“Guaranty”), and acknowledges, confirms and agrees that the Guaranty shall
remain in full force and effect and shall in no way be limited by the execution
of this Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

NxStage GmbH &Co., KG By:   /s/ Jeffrey H. Burbank Name:   Jeffrey H. Burbank
Title:   Managing Director

 

18



--------------------------------------------------------------------------------

The undersigned, Managing Director of NxStage Verwaltungs GmbH, a company
organized and existing under the laws of Germany and a wholly owned Subsidiary
of Borrower, ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Unconditional Guaranty dated as of March 10, 2012 (the
“Guaranty”), and acknowledges, confirms and agrees that the Guaranty shall
remain in full force and effect and shall in no way be limited by the execution
of this Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

NxStage Verwaltungs GmbH By   /s/ Jeffrey H. Burbank Name:   Jeffrey H. Burbank
Title:   Managing Director

The undersigned, Sole Director of Medisystems Europe S.p.A., a company organized
and existing under the laws of Italy and a wholly owned Subsidiary of Borrower,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unconditional Guaranty dated as of March 10, 2012 (the “Guaranty”),
and acknowledges, confirms and agrees that the Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

Medisystems Europe S.p.A. By   /s/ Jeffrey H. Burbank Name:   Jeffrey H. Burbank
Title:   Sole Director

The undersigned, Chairman of Medimexico s. de R.L. de C.V., a company organized
and existing under the laws of Mexico and a wholly owned Subsidiary of Borrower,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unconditional Guaranty dated as of March 10, 2012 (the “Guaranty”),
and acknowledges, confirms and agrees that the Guaranty shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement, or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith.

 

Medimexico s.de R.L. de C.V. By   /s/ Jeffrey H. Burbank Name:   Jeffrey H.
Burbank Title:   Chairman

 

19



--------------------------------------------------------------------------------

Exhibit A to Second Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:                          
                          

FROM:

 

NXSTAGE MEDICAL, INC.

EIR MEDICAL, INC.

MEDISYSTEMS CORPORATION

MEDISYSTEMS SERVICES CORPORATION

  

The undersigned authorized officer of NXSTAGE MEDICAL, INC., EIR MEDICAL, INC.,
MEDISYSTEMS CORPORATION and MEDISYSTEMS SERVICES CORPORATION (individually and
collectively, jointly and severally, the “Borrower”) certifies that under the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (as amended from time to time, the “Agreement”), (1) Borrower is in
compliance for the period ending             with all required covenants except
as noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens (other than Permitted Liens) have been levied or
claims made against Borrower or any of its Subsidiaries, if any, relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank. Attached are the required documents
supporting the certification. The undersigned certifies that the monthly and
quarterly financial statements are prepared in accordance with GAAP consistently
applied from one period to the next except as explained in an accompanying
letter or footnotes and subject to yearend adjustments and the absence of
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly consolidated and consolidating financial statements with Compliance
Certificate

   Monthly within 30 days    Yes No

Quarterly consolidated financial

certificates

   Quarterly within 45 days    Yes No

Annual financial statement (CPA Audited) + CC

   FYE within120 days    Yes No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes No

A/R & A/P Agings, Deferred Revenue report, bookings

report, inventory report

   Monthly within 30 days, or as otherwise required    Yes No

Transaction Reports

  

Bi-weekly (Monthly within 30 days

during a Streamline Period)

   Yes No

Projections

   FYE within 60 days    Yes No The following Intellectual Property was
registered after the Effective Date (report on a quarterly basis) (if no
registrations, state “None”)

 

20



--------------------------------------------------------------------------------

Financial Covenant

  

Required

    

Actual

    

Complies

Maintain as indicated:

        

Adjusted EBITDA (tested quarterly)

    
  See Section
6.9(a)   
        $_______       Yes No

Liquidity (at all times)

     $7,500,000         $_______       Yes No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

NXSTAGE MEDICAL, INC.

EIR MEDICAL, INC.

MEDISYSTEMS CORPORATION

MEDISYSTEMS SERVICES CORPORATION

   BANK USE ONLY   

 

Received by:                                                              

                                        AUTHORIZED SIGNER    Date:
                                                                            
Verified:                                                                      
                                        AUTHORIZED SIGNER By:
                                                                      Name:
                                                                 Date:
                                                                          Title:
                                                                      Compliance
Status:             Yes         No

 

21



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                                 

I. Adjusted EBITDA (Section 6.9(a))

Required: Adjusted EBITDA. Achieve a minimum Adjusted EBITDA, measured on a
quarterly basis for each quarterly period ending date listed below, in an amount
not less than the corresponding amount listed below for such quarterly period:

 

Quarterly Period Ending    Minimum Adjusted EBITDA  

March 31, 2012

   $ 1.00   

June 30, 2012

   $ 1.00   

September 30, 2012, and each quarterly period ending thereafter

   $ 500,000   

Actual:

 

A.    

   Net Income      $               

B.

   Interest Expense      $               

C.

   To the extent deducted in the calculation of Net Income, depreciation expense
and amortization expense      $               

D.

   Income tax expense      $               

E.

   Non-cash stock compensation expenses      $               

F.

   Capital Expenditures      $               

G.

   Adjusted EBITDA (line A plus line B plus line C plus line D plus line E minus
line F)      $               

Is line G equal to or greater than $ [                            ]?

 

                 No, not in compliance

                   Yes, in compliance

 

22



--------------------------------------------------------------------------------

II. Liquidity (Section 6.9(b))

Required: Maintain at all times Liquidity of at least Seven Million Five Hundred
Thousand Dollars ($7,500,000).

Actual:

 

A.    Borrower’s unrestricted cash at Bank and Bank’s Affiliates    $
                B.    Availability Amount    $                 C.    LIQUIDITY
(line A plus line B)    $                

Is line C equal to or greater than $7,500,000?

 

             No, not in compliance                 Yes, in compliance

Is line C equal to or greater than $12,500,000 for Streamline Period?

 

             No, not in compliance                 Yes, in compliance

 

1